      Case 1:19-cv-03167-JTR     ECF No. 16    filed 08/06/20   PageID.677 Page 1 of 16




 1                                                                                FILED IN THE
                                                                              U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON
 2                           UNITED STATES DISTRICT COURT
 3                      EASTERN DISTRICT OF WASHINGTON                  Aug 06, 2020
                                                                             SEAN F. MCAVOY, CLERK
 4
 5   STORMY R.,                                    No. 1:19-CV-3167-JTR
 6
                  Plaintiff,                       ORDER GRANTING, IN PART,
 7                                                 PLAINTIFF’S MOTION FOR
 8                      v.                         SUMMARY JUDGMENT AND
                                                   REMANDING FOR ADDITIONAL
 9   ANDREW M. SAUL,                               PROCEEDINGS
10   COMMISSIONER OF SOCIAL
11   SECURITY,

12                Defendant.
13
14         BEFORE THE COURT are cross-motions for summary judgment. ECF
15   No. 13, 14. Attorney D. James Tree represents Stormy R. (Plaintiff); Special
16   Assistant United States Attorney Katherine Bennett Watson represents the
17   Commissioner of Social Security (Defendant). The parties have consented to
18   proceed before a magistrate judge. ECF No. 8. After reviewing the administrative
19   record and the briefs filed by the parties, the Court GRANTS, IN PART,
20   Plaintiff’s Motion for Summary Judgment; DENIES Defendant’s Motion for
21   Summary Judgment; and REMANDS the matter to the Commissioner for
22   additional proceedings pursuant to 42 U.S.C. § 405(g).
23                                       JURISDICTION
24         Plaintiff filed an application for Supplemental Security Income in early
25   2016, alleging disability since February 23, 2011, due to hearing loss. Tr. 331,
26   352. Administrative Law Judge (ALJ) Ilene Sloan held a hearing on January 29,
27   2018, Tr. 46-87, and issued an unfavorable decision on June 19, 2018, Tr. 15-24.
28   The Appeals Council denied Plaintiff’s request for review on May 22, 2019. Tr. 1-


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 1
      Case 1:19-cv-03167-JTR      ECF No. 16     filed 08/06/20   PageID.678 Page 2 of 16




 1   5. The ALJ’s June 2018 decision thus became the final decision of the
 2   Commissioner, which is appealable to the district court pursuant to 42 U.S.C. §
 3   405(g). Plaintiff filed this action for judicial review on July 23, 2019. ECF No. 1.
 4                                STATEMENT OF FACTS
 5         Plaintiff was born on October 12, 1995, and was 20 years old on the date of
 6   the disability application, February 23, 2016. Tr. 15, 331. She completed school
 7   through the 11th grade and had not earned a GED. Tr. 66, 353. The record reflects
 8   Plaintiff has held a couple of short-term jobs but has no past relevant work. Tr. 70-
 9   71, 352. Plaintiff’s disability report indicates she has never worked. Tr. 352.
10         Plaintiff testified at the administrative hearing that she cared for her daughter
11   and nephew, ages two and three, while her sister worked during the week. Tr. 68-
12   69. She stated she was able to drive and completed household chores such as
13   doing laundry, washing dishes and vacuuming the house. Tr. 69.
14         Plaintiff claims disability as a result of hearing loss, Tr. 352, and reported
15   her hearing seemed to be getting worse, Tr. 72. She also testified she has problems
16   with ear infections a couple of times a year, lasting a couple of days to a week each
17   time. Tr. 72. Plaintiff reported she does not wear her hearing aids while enduring
18   an ear infection. Tr. 72.
19                                STANDARD OF REVIEW
20         The ALJ is responsible for determining credibility, resolving conflicts in
21   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
22   1039 (9th Cir. 1995). The ALJ’s determinations of law are reviewed de novo, with
23   deference to a reasonable interpretation of the applicable statutes. McNatt v. Apfel,
24   201 F.3d 1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed
25   only if it is not supported by substantial evidence or if it is based on legal error.
26   Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is
27   defined as being more than a mere scintilla, but less than a preponderance. Id. at
28   1098. Put another way, substantial evidence is such relevant evidence as a


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 2
      Case 1:19-cv-03167-JTR      ECF No. 16    filed 08/06/20   PageID.679 Page 3 of 16




 1   reasonable mind might accept as adequate to support a conclusion. Richardson v.
 2   Perales, 402 U.S. 389, 401 (1971). If the evidence is susceptible to more than one
 3   rational interpretation, the Court may not substitute its judgment for that of the
 4   ALJ. Tackett, 180 F.3d at 1097; Morgan v. Commissioner of Social Sec. Admin.,
 5   169 F.3d 595, 599 (9th Cir. 1999). If substantial evidence supports the
 6   administrative findings, or if conflicting evidence supports a finding of either
 7   disability or non-disability, the ALJ’s determination is conclusive. Sprague v.
 8   Bowen, 812 F.2d 1226, 1229-1230 (9th Cir. 1987). Nevertheless, a decision
 9   supported by substantial evidence will be set aside if the proper legal standards
10   were not applied in weighing the evidence and making the decision. Brawner v.
11   Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
12                      SEQUENTIAL EVALUATION PROCESS
13         The Commissioner has established a five-step sequential evaluation process
14   for determining whether a person is disabled. 20 C.F.R. § 416.920(a); Bowen v.
15   Yuckert, 482 U.S. 137, 140-142 (1987). In steps one through four, the burden of
16   proof rests upon the claimant to establish a prima facie case of entitlement to
17   disability benefits. Tackett, 180 F.3d at 1098-1099. This burden is met once a
18   claimant establishes that a physical or mental impairment prevents the claimant
19   from engaging in past relevant work. 20 C.F.R. § 416.920(a)(4). If a claimant
20   cannot perform past relevant work, the ALJ proceeds to step five, and the burden
21   shifts to the Commissioner to show (1) the claimant can make an adjustment to
22   other work; and (2) the claimant can perform specific jobs that exist in the national
23   economy. Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193-1194 (9th
24   Cir. 2004). If a claimant cannot make an adjustment to other work in the national
25   economy, the claimant will be found disabled. 20 C.F.R. § 416.920(a)(4)(v).
26                            ADMINISTRATIVE DECISION
27         On June 19, 2018, the ALJ issued a decision finding Plaintiff was not
28   disabled as defined in the Social Security Act.


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 3
       Case 1:19-cv-03167-JTR     ECF No. 16    filed 08/06/20   PageID.680 Page 4 of 16




 1         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
 2   activity since February 23, 2016, the disability application date. Tr. 17.
 3         At step two, the ALJ determined Plaintiff had the severe impairment of
 4   bilateral sensorineural hearing loss. Tr. 18.
 5         At step three, the ALJ found Plaintiff did not have an impairment or
 6   combination of impairments that meets or medically equals the severity of one of
 7   the listed impairments. Tr. 18.
 8         The ALJ assessed Plaintiff’s Residual Functional Capacity (RFC) and found
 9   Plaintiff could perform a full range of work at all exertional levels but with the
10   following non-exertional limitations: she needs to avoid tasks requiring excessive
11   social interaction, defined as being able to communicate with others face-to-face as
12   long as the individual is in front of her and able to communicate through written
13   communication, but would require work where listening and speaking is
14   occasional; she needs work with no requirement to verbally give assignments
15   and/or directions to others; she needs to avoid even moderate exposure to noise,
16   defined as able to work in environments that are very quiet and quiet as those terms
17   are defined in the Selected Characteristics of Occupations and the Dictionary of
18   Occupational Titles; she needs to avoid even moderate exposure to hazards; she is
19   able to perform work where she will not need to answer the phone or communicate
20   via two-way radio or handset; and she can perform no work requiring fine hearing,
21   such as work as a stenographer or musical producer. Tr. 18-19.
22         At step four, the ALJ found Plaintiff had no past relevant work. Tr. 22.
23         At step five, the ALJ determined that, based on the testimony of the
24   vocational expert, and considering Plaintiff’s age, education, work experience, and
25   RFC, Plaintiff was capable of making a successful adjustment to other work that
26   exists in significant numbers in the national economy, including the jobs of fish
27   cleaner, hospital cleaner and library page. Tr. 22-23.
28   ///


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 4
      Case 1:19-cv-03167-JTR      ECF No. 16    filed 08/06/20   PageID.681 Page 5 of 16




 1         The ALJ thus concluded Plaintiff was not under a disability within the
 2   meaning of the Social Security Act at any time from February 23, 2016, the
 3   disability application date, through the date of the ALJ’s decision, June 19, 2018.
 4   Tr. 23-24.
 5                                          ISSUES
 6         The question presented is whether substantial evidence supports the ALJ’s
 7   decision denying benefits and, if so, whether that decision is based on proper legal
 8   standards. Plaintiff specifically argues (1) the ALJ erred by failing to credit
 9   Plaintiff’s testimony; and (2) the ALJ erred by failing to properly assess the
10   medical opinions. ECF No. 13 at 1.
11                                      DISCUSSION
12         A.     Plaintiff’s Subjective Complaints
13         Plaintiff contends the ALJ reversibly erred by failing to fully credit her
14   testimony. ECF No. 13 at 4-11.
15         It is the province of the ALJ to make credibility determinations. Andrews,
16   53 F.3d at 1039. However, the ALJ’s findings must be supported by specific
17   cogent reasons. Rashad v. Sullivan, 903 F.2d 1229, 1231 (9th Cir. 1990). Once
18   the claimant produces medical evidence of an underlying medical impairment, the
19   ALJ may not discredit testimony as to the severity of an impairment because it is
20   unsupported by medical evidence. Reddick, 157 F.3d 715, 722 (9th Cir. 1998).
21   Absent affirmative evidence of malingering, the ALJ’s reasons for rejecting the
22   claimant’s testimony must be “specific, clear and convincing.” Smolen, 80 F.3d at
23   1281; Lester, 81 F.3d at 834. “General findings are insufficient: rather the ALJ
24   must identify what testimony is not credible and what evidence undermines the
25   claimant’s complaints.” Lester, 81 F.3d at 834; Dodrill v. Shalala, 12 F.3d 915,
26   918 (9th Cir. 1993).
27         The ALJ concluded Plaintiff’s medically determinable impairments could
28   reasonably be expected to cause her alleged symptoms; however, Plaintiff’s


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 5
      Case 1:19-cv-03167-JTR       ECF No. 16    filed 08/06/20   PageID.682 Page 6 of 16




 1   statements concerning the intensity, persistence and limiting effects of those
 2   symptoms were not entirely consistent with the medical and other evidence of
 3   record. Tr. 19-20.
 4         It appears the only precise rationale provided by the ALJ for rejecting
 5   Plaintiff’s testimony in this case is that the objective medical evidence of record
 6   did not support the level of impairment claimed.1 See Tr. 20-22.
 7         In assessing a Plaintiff’s testimony, an ALJ may consider whether the
 8   alleged symptoms are consistent with the medical evidence; however, an ALJ may
 9   not make a negative credibility finding solely because the claimant’s symptom
10   testimony “is not substantiated affirmatively by objective medical evidence.”
11   Robbins v. Soc. Sec. Admin., 466 F3d 880, 883 (9th Cir. 2006).
12         Defendant asserts the medical evidence; specifically, Plaintiff’s audiological
13   evaluations, the testimony of medical expert David R. Bruce, D.D.S., M.D., and
14   the treatment notes of Amie R. Shah, M.D., did not support Plaintiff’s allegations
15   of disabling symptoms. ECF No. 14 at 5-9.
16         While the ALJ summarized Plaintiff’s audiological evaluations and the
17   medical opinions of Dr. Shah, Sally Rodgers, Au.D., Katie Bertneas, Au.D., Dr.
18   Bruce, and the state agency medical consultants, Tr. 20-22, she failed to articulate
19   what specific allegation of Plaintiff was undermined by these evaluations and
20   reports.
21         The Ninth Circuit has determined that an ALJ errs “by making only a single
22   general statement that the claimant’s statements concerning the intensity,
23   persistence and limiting effects of these symptoms are not credible to the extent
24   they are inconsistent with the [ALJ’s RFC determination], without identifying
25
26         1
               The ALJ specifically stated, “the medical findings do not support the
27   existence of limitations greater than the above listed residual functional capacity.”
28   Tr. 20.


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 6
      Case 1:19-cv-03167-JTR      ECF No. 16     filed 08/06/20   PageID.683 Page 7 of 16




 1   sufficiently specific reasons for rejecting the testimony, supported by evidence in
 2   the case record.” Brown-Hunter v. Colvin, 806 F.3d 487, 493 (9th Cir. 2015)
 3   (quotation marks and citation omitted); see also Holohan v. Massanari, 246 F.3d
 4   1195, 1208 (9th Cir. 2001) (holding “the ALJ must specifically identify the
 5   testimony she or he finds not to be credible and must explain what evidence
 6   undermines the testimony”). In Brown-Hunter, the ALJ “simply stated her non-
 7   credibility conclusion and then summarized the medical evidence supporting her
 8   RFC determination,” which “is not the sort of explanation or the kind of ‘specific
 9   reasons’ we must have in order to review the ALJ’s decision meaningfully . . . [to]
10   ensure that the claimant’s testimony was not arbitrarily discredited.” Brown-
11   Hunter, 806 F.3d at 494. The Ninth Circuit concluded “[b]ecause the ALJ failed to
12   identify the testimony she found not credible, she did not link that testimony to the
13   particular parts of the record supporting her non-credibility determination. This
14   was legal error.” Id. (citation omitted).
15         Like the ALJ in Brown-Hunter, ALJ Sloan failed to identify how the
16   summarized medical evidence specifically conflicted with Plaintiff’s reported
17   symptoms. The ALJ only generally stated that Plaintiff’s allegations were not fully
18   consistent with certain medical reports of record. This is not a valid, clear and
19   convincing reason to discount subjective complaints.
20         In any event, even if this rationale for rejecting Plaintiff’s testimony was
21   deemed proper, the ALJ’s decision fails to set forth any other distinct, valid reason
22   for not according full weight to Plaintiff’s testimony. Although the ALJ, in
23   multiple places in her order, generally mentions that Plaintiff is a caretaker for her
24   daughter and nephew, Tr. 21-22, the ALJ did not articulate in what way Plaintiff’s
25   childcare activities conflicted with her testimony, nor did the ALJ specifically
26   indicate this was a reason to discredit Plaintiff’s subjective symptoms.
27   Accordingly, the ALJ’s conclusion that the medical evidence did not support
28   Plaintiff’s level of impairment claimed would impermissibly be the sole reason


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 7
      Case 1:19-cv-03167-JTR      ECF No. 16     filed 08/06/20   PageID.684 Page 8 of 16




 1   provided for finding Plaintiff less than fully credible in this case. See Bunnell, 347
 2   F.2d at 345.
 3         The ALJ is responsible for reviewing the evidence and resolving conflicts or
 4   ambiguities in testimony. Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir.
 5   1989). This Court has a limited role in determining whether the ALJ’s decision is
 6   supported by substantial evidence and may not substitute its own judgment for that
 7   of the ALJ even if it might justifiably have reached a different result upon de novo
 8   review. 42 U.S.C. § 405(g). It is the role of the trier of fact, not this Court, to
 9   resolve conflicts in evidence. Richardson, 402 U.S. at 400. However, based on
10   the foregoing, the Court concludes that the rationale provided by the ALJ for
11   failing to fully credit Plaintiff’s testimony is inadequate. Therefore, Plaintiff’s
12   subjective symptoms must be reassessed on remand. On remand, the ALJ shall
13   reconsider Plaintiff’s statements and testimony and reassess what statements, if
14   any, are not credible and, if deemed not credible, what specific evidence
15   undermines those statements.
16         B.       Medical Opinion Evidence
17         Plaintiff asserts the ALJ additionally erred by failing to properly consider the
18   medical opinion evidence of record. ECF No. 13 at 12-20. Plaintiff specifically
19   asserts the ALJ erred in assessing the weight owed to Plaintiff’s audiologists,
20   nonexamining medical expert Bruce, and nonexamining state agency medical
21   professionals. ECF No. 13 at 12-20.
22         In a disability proceeding, the courts distinguish among the opinions of three
23   types of acceptable medical sources: treating physicians, physicians who examine
24   but do not treat the claimant (examining physicians) and those who neither
25   examine nor treat the claimant (nonexamining physicians). Lester v. Chater, 81
26   F.3d 821, 830 (9th Cir. 1996). A treating physician’s opinion carries more weight
27   than an examining physician’s opinion, and an examining physician’s opinion is
28   given more weight than that of a nonexamining physician. Benecke v. Barnhart,


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 8
       Case 1:19-cv-03167-JTR     ECF No. 16    filed 08/06/20   PageID.685 Page 9 of 16




 1   379 F.3d 587, 592 (9th Cir. 2004); Lester, 81 F.3d at 830. The Ninth Circuit has
 2   held that “[t]he opinion of a nonexamining physician cannot by itself constitute
 3   substantial evidence that justifies the rejection of the opinion of either an
 4   examining physician or a treating physician.” Lester, 81 F.3d at 830; Pitzer v.
 5   Sullivan, 908 F.2d 502, 506 n.4 (9th Cir. 1990) (finding a nonexamining doctor’s
 6   opinion “with nothing more” does not constitute substantial evidence).
 7          In weighing the medical opinion evidence of record, the ALJ must make
 8   findings setting forth specific, legitimate reasons for doing so that are based on
 9   substantial evidence in the record. Magallanes v. Bowen, 881 F.2d 747, 751 (9th
10   Cir. 1989). The ALJ must also set forth the reasoning behind his or her decisions
11   in a way that allows for meaningful review. Brown-Hunter, 806 F.3d at 492 (9th
12   Cir. 2015). “Although the ALJ’s analysis need not be extensive, the ALJ must
13   provide some reasoning in order for us to meaningfully determine whether the
14   ALJ’s conclusions were supported by substantial evidence.” Treichler v. Comm’r
15   of Soc. Sec. Admin., 775 F.3d 1090, 1103 (9th Cir. 2014).
16         As indicated above, the ALJ’s RFC determination found Plaintiff capable of
17   performing a full range of work at all exertional levels but with the following non-
18   exertional limitations: she needs to avoid tasks requiring excessive social
19   interaction, defined as being able to communicate with others face-to-face as long
20   as the individual is in front of her and able to communicate through written
21   communication, but would require work where listening and speaking is
22   occasional; she needs work with no requirement to verbally give assignments
23   and/or directions to others; she needs to avoid even moderate exposure to noise,
24   defined as able to work in environments that are very quiet and quiet as those terms
25   are defined in the Selected Characteristics of Occupations and the Dictionary of
26   Occupational Titles; she needs to avoid even moderate exposure to hazards; she is
27   able to perform work where she will not need to answer the phone or communicate
28   ///


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 9
      Case 1:19-cv-03167-JTR     ECF No. 16    filed 08/06/20   PageID.686 Page 10 of 16




 1   via two-way radio or handset; and she can perform no work requiring fine hearing,
 2   such as work as a stenographer or musical producer. Tr. 18-19.
 3         1.     Sally Rodgers, Au.D.
 4         In December 2015, audiologist Rodgers completed a “WorkFirst
 5   Documentation Request Form for Medical or Disability Condition.” Tr. 431-433.
 6   Dr. Rodgers assessed bilateral moderately severe sensory hearing loss and opined
 7   Plaintiff would be unable to participate in any work. Tr. 431. Dr. Rodgers wrote
 8   that on-the-job communication would need to be close to the person speaking,
 9   facing the speaker, and in minimal background noise; an assistive device (such as a
10   personal frequency-modulated (FM) assistive device) would help overcome
11   difficulties of listening in noise or at a distance; and phone communication would
12   be difficult. Tr. 431. She opined Plaintiff would need to use hearing aids fulltime
13   as well as other assistive devices for alerting/telephone. Tr. 432.
14         The ALJ accorded Dr. Rodgers partial weight, finding little support for her
15   conclusion that Plaintiff needed a personal FM system to communicate or that she
16   would be unable to work any hours during a normal workweek. Tr. 22.
17         With respect to Dr. Rodgers, the Court finds her opinion did not state a
18   requirement that Plaintiff use a personal FM system, but merely indicated it could
19   be helpful to Plaintiff for listening difficulties. See Tr. 431. Dr. Rodgers later
20   opined that Plaintiff would need to use hearing aids fulltime, Tr. 432, an opinion
21   that is consistent with ME Bruce’s testimony as discussed below. See infra.
22   Plaintiff is correct, however, that the ALJ did not discuss Dr. Rodgers’ opinion that
23   on-the-job communication would need to be in minimal background noise. Tr.
24   431. Nevertheless, it is likely the ALJ incorporated this minimal background noise
25   restriction in her RFC assessment by finding Plaintiff must avoid even moderate
26   exposure to noise and only work in environments that are very quiet and quiet. Tr.
27   19. Finally, the Court agrees with the ALJ that the overall record does not support
28   Dr. Rodgers’ opinion that Plaintiff would be entirely unable to work.


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 10
      Case 1:19-cv-03167-JTR     ECF No. 16    filed 08/06/20   PageID.687 Page 11 of 16




 1         2.     Amie Shah, M.D.
 2         In January 2015, treating audiologist Shah also completed a “WorkFirst
 3   Documentation Request Form for Medical or Disability Condition.” Tr. 434-437.
 4   Dr. Shah also assessed bilateral moderately severe sensory hearing loss and opined
 5   Plaintiff would be unable to participate in any work. Tr. 434. Dr. Shah indicated
 6   Plaintiff had a lot of difficulty with communication; would need to be as close to
 7   the speaker as possible with no background noise; and has considerable difficulty
 8   communicating on the phone. Tr. 434. She opined Plaintiff would need to work
 9   with hearing and speech, use hearing aids, and use other assistive devices as
10   needed for alerting and/or telephone. Tr. 435.
11         As with Dr. Rodgers, the ALJ accorded Dr. Shah partial weight, finding
12   little support for the conclusion that Plaintiff would be unable to work any hours
13   during a normal workweek. Tr. 22. The ALJ also believed Dr. Shah’s form report,
14   indicating an inability to work, Tr. 434, was contradicted by her contemporaneous
15   treatment notes which stated “I do not believe she needs to be on disability long
16   term with proper treatment,” Tr. 442. Tr. 22.
17         While the Court does not believe Dr. Shah’s note regarding long-term
18   disability directly contradicts her contemporaneous opinion that Plaintiff would be
19   unable to participate in any work, Tr. 434, 442, the Court finds the overall record
20   does not support a conclusion that Plaintiff would be unable to perform any work.
21   There is no evidence indicating Plaintiff is completely incapacitated as a result of
22   her hearing limitations.
23         3.     David R. Bruce, D.D.S., M.D.
24         Medical expert Bruce testified at the administrative hearing held on January
25   29, 2018. Tr. 52-66. Dr. Bruce stated Plaintiff suffers from bilateral hearing loss,
26   right ear worse than the left. Tr. 53. He indicated an October 2017 audiologic
27   study revealed Plaintiff had a speech reception threshold (SRT) of 75 decibels of
28   loudness for Plaintiff to recognize a word in the right ear and an SRT of 65


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 11
      Case 1:19-cv-03167-JTR     ECF No. 16    filed 08/06/20   PageID.688 Page 12 of 16




 1   decibels in the left ear. Tr. 54-55. Plaintiff recognized 80% of the words
 2   presented (word discrimination ability or WD) in the right ear and 68% in the left
 3   ear. Tr. 55. Based on the audiogram results, Dr. Bruce found that Plaintiff would
 4   not meet or equal a Listings impairment. Tr. 57. Although he noted the record
 5   showed a slight increase in hearing difficulty over time, Plaintiff was still well
 6   within the Listings. Tr. 60-61.
 7         With respect to limitations, Dr. Bruce testified Plaintiff should wear hearing
 8   protection if she works in an environment with any noise greater than 85 decibels;
 9   she would work best in a quieter environment (library or office quiet); she should
10   use functioning hearing aids; she would do better in up close face-to-face
11   conversations or written communications; she would have difficulty dealing face-
12   to-face with the public and others; she should have no extensive phone work or
13   extensive verbal communication work requirements; and she would be restricted
14   from any fine hearing work (i.e. work as a musician, music mixer or stenographer).
15   Tr. 58-59. Dr. Bruce indicated that a personal FM assistive device could be of
16   assistance, but it would not be nearly as good as using well-functioning hearing
17   aids. Tr. 62.
18         The ALJ accorded “great weight” to the testimony of Dr. Bruce, finding it
19   was consistent with the record as a whole which showed Plaintiff had difficulties
20   with her hearing due to bilateral hearing loss, but that her audiological findings
21   were within a range that did not meet the requirements for Listing 2.10, Plaintiff
22   was able to hear at reduced levels, and she was capable of functioning in quieter
23   environments and in situations in which she could be near or in front of the person
24   with whom she was communicating. Tr. 21. The ALJ further noted Dr. Bruce’s
25   opined limitations were consistent with Plaintiff’s hearing limitations overall,
26   which would allow her to perform significant work-related activities in a quiet
27   environment, and the notation of her treating physician that indicated Plaintiff did
28   not need long-term disability assistance. Tr. 21.


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 12
      Case 1:19-cv-03167-JTR       ECF No. 16     filed 08/06/20   PageID.689 Page 13 of 16




 1          The Court notes that whether a claimant is disabled within the meaning of
 2   the Social Security Act is a legal conclusion, based on both medical and vocational
 3   components, that is reserved for the ALJ. See Edlund v. Massanari, 253 F.3d
 4   1152, 1156-1157 (9th Cir. 2001); Harman v. Apfel, 211 F.3d 1172, 1180 (9th Cir.
 5   2000). Therefore, the Court finds Dr. Shah’s remark regarding Plaintiff and long-
 6   term disability, Tr. 442, is of little value in this case.
 7          Plaintiff appears to argue that the ALJ should have accounted for Dr.
 8   Bruce’s opinion that “a FM device would be helpful outside of a noisy
 9   environment” in the RFC determination. ECF No. 13 at 19. However, the Court
10   finds Dr. Bruce merely stated a personal FM system could be helpful to Plaintiff,
11   he did not opine that Plaintiff was required to use such an assistive device in a
12   work setting. See Tr. 62. Dr. Bruce’s testimony is properly supported and not
13   contradicted by other record evidence.
14          4.     Katie Bertneas, Au.D.
15          In February 2017, audiologist Bertneas completed a “WorkFirst
16   Documentation Request Form for Medical or Disability Condition.” Tr. 465-468.
17   Dr. Bertneas assessed bilateral moderate to severe sensory neural hearing loss and
18   concluded Plaintiff would be able to work 31 to 40 hours per week. Tr. 465. Dr.
19   Bertneas opined Plaintiff could potentially struggle with hearing on the phone, in
20   noisy environments or from a distance; would need full-time use of her hearing
21   aids; and would need six-month cleanings for her hearing aids. Tr. 465-466.
22          The ALJ accorded “great weight” to Dr. Bertneas’ opinions, finding they
23   were consistent with the record as a whole, which showed Plaintiff had some
24   limitations due to her hearing loss, but overall was capable of performing work-
25   related activities in quieter environments and in situations where she could be close
26   to others she was communicating with. Tr. 21. The ALJ additionally noted
27   Plaintiff was a full-time caretaker for her daughter and nephew and that Dr. Shah
28   stated Plaintiff did not need to be on disability long-term. Tr. 21.


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 13
      Case 1:19-cv-03167-JTR     ECF No. 16    filed 08/06/20   PageID.690 Page 14 of 16




 1         Plaintiff asserts “the ALJ failed to give any specific reason for so crediting
 2   [Dr. Bertneas’] findings.” ECF No. 13 at 19. However, there is no requirement
 3   that the ALJ provide “sufficient reasons” for according weight to a medical
 4   professional, rather the Court reviews whether the ALJ has failed to provide legally
 5   sufficient reasons for rejecting evidence. Garrison v. Colvin, 759 F.3d 995, 1020
 6   (9th Cir. 2014). While Dr. Bertneas’ report is not consistent with the earlier, pre-
 7   disability application reports of the other audiologists, the Court is not convinced
 8   the overall record supports the opinions of the other audiologists that Plaintiff
 9   would be unable to perform any work. The evidence of record does not support a
10   conclusion that Plaintiff is entirely incapable of performing any work as a result of
11   her hearing limitations.
12         5.     Nonexamining State Agency Medical Professionals
13         In March 2016, state agency reviewing physician Louis Martin, M.D.,
14   opined Plaintiff had communicative limitations which required her to avoid tasks
15   requiring excessive social interaction, but she was not prevented from
16   communicating with others with the use of hearing aids. Tr. 92. Dr. Martin further
17   opined that Plaintiff should avoid settings with moderate background noise and
18   that she may need an assistive device for alerts and alarms. Tr. 93. In May 2016,
19   state agency reviewing physician Richard Alley, M.D., concurred with Dr.
20   Martin’s opinion. Tr. 100-101.
21         The ALJ accorded “great weight” to the state agency consultants’ opinions,
22   finding they were consistent with the record as a whole, which showed Plaintiff
23   had some limitations due to her hearing loss, but overall was capable of performing
24   work-related activities in quieter environments and in situations where she could
25   be close to others she was communicating with. Tr. 21. The ALJ also again
26   mentions Plaintiff’s childcare activities and Dr. Shah’s note regarding Plaintiff and
27   long-term disability. Tr. 21.
28   ///


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 14
      Case 1:19-cv-03167-JTR       ECF No. 16    filed 08/06/20   PageID.691 Page 15 of 16




 1         As discussed, there is no requirement that the ALJ provide “sufficient
 2   reasons” for according weight to a medical professional. Garrison, 759 F.3d at
 3   1020. Accordingly, Plaintiff’s assertions regarding the weight accorded to the
 4   opinions of Drs. Martin and Alley are without merit. See ECF No. 13 at 17-18.
 5         Based on the foregoing, it appears the ALJ provided adequate rationale for
 6   the weight accorded to the reports of medical professionals in this case.
 7   Nevertheless, as determined in Section A above, this matter must be remanded for
 8   additional proceedings in order to remedy the ALJ’s erroneous assessment of
 9   Plaintiff’s subjective symptoms. See supra. Accordingly, on remand, the ALJ
10   shall also reconsider Plaintiff’s RFC,2 taking into consideration the opinions of the
11   medical professionals noted above, as well as any additional or supplemental
12   evidence relevant to Plaintiff’s claim for disability benefits.
13                                       CONCLUSION
14         Plaintiff argues the ALJ’s decision should be reversed and remanded for the
15   payment of benefits. ECF No. 13 at 20. The Court has the discretion to remand
16   the case for additional evidence and findings or to award benefits. Smolen, 80 F.3d
17   at 1292. The Court may award benefits if the record is fully developed and further
18   administrative proceedings would serve no useful purpose. Id. Remand is
19   appropriate when additional administrative proceedings could remedy defects.
20   Rodriguez v. Bowen, 876 F.2d 759, 763 (9th Cir. 1989). In this case, the Court
21   finds that further development is necessary for a proper determination to be made.
22         The ALJ clearly erred with respect to her consideration of Plaintiff’s
23   testimony; therefore, Plaintiff’s subjective symptoms must be reassessed on
24   remand. On remand, the ALJ shall reconsider Plaintiff’s statements and testimony
25   and reassess what statements, if any, are not credible and, if deemed not credible,
26
27         2
               It is the responsibility of the ALJ, not this Court, to make an RFC
28   determination. SSR 96-5p.


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 15
      Case 1:19-cv-03167-JTR      ECF No. 16   filed 08/06/20   PageID.692 Page 16 of 16




 1   what specific evidence undermines those statements. The ALJ shall also
 2   reconsider the opinions of the medical professionals noted above, as well as any
 3   additional or supplemental evidence relevant to Plaintiff’s claim for disability
 4   benefits. The ALJ shall reevaluate Plaintiff’s subjective complaints, formulate a
 5   new RFC determination, obtain supplemental testimony from a vocational expert,
 6   if necessary, and take into consideration any other evidence or testimony relevant
 7   to Plaintiff’s disability claim.
 8          Accordingly, IT IS ORDERED:
 9          1.     Plaintiff’s Motion for Summary Judgment, ECF No. 13, is
10   GRANTED IN PART.
11          2.     Defendant’s Motion for Summary Judgment, ECF No. 14, is
12   DENIED.
13          3.     The matter is REMANDED to the Commissioner for additional
14   proceedings consistent with this Order.
15          4.     An application for attorney fees may be filed by separate motion.
16          The District Court Executive is directed to file this Order and provide a copy
17   to counsel for Plaintiff and Defendant. Judgment shall be entered for Plaintiff and
18   the file shall be CLOSED.
19          DATED August 6, 2020.
20
21                                 _____________________________________
                                             JOHN T. RODGERS
22                                  UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 16
